     6:17-cv-00450-KEW Document 38 Filed in ED/OK on 06/02/21 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

STEVEN A. KENDRICK,                      )
                                         )
                   Plaintiff,            )
                                         )
v.                                       )    Case No. CIV-17-450-KEW
                                         )
COMMISSIONER OF THE SOCIAL               )
SECURITY ADMINISTRATION,                 )
                                         )
                   Defendant.            )

                               OPINION AND ORDER

      This matter comes before the Court on Plaintiff’s Application

for Award of Attorney’s Fees Pursuant to the Equal Access to

Justice    Act   (Docket      Entry    #18)   and    Plaintiff’s     Supplemental

Application for Award of Attorney’s Fees Pursuant to the Equal

Access to Justice Act (Docket Entry #35). By Opinion and Order

entered March 19, 2019, this Court reversed the decision of the

Commissioner      to   deny    Claimant’s      application     for    disability

insurance benefits under Title II of the Social Security Act and

remanded the case for further proceedings.

      After Claimant filed his initial Application for attorney’s

fees, the Commissioner filed a Motion to Alter Order/Judgment. See

Docket Entry #19. A ruling on Claimant’s initial Application was

held in abeyance pending the Court’s ruling on the Commissioner’s

Motion. See Docket Entry #26. The Court denied the Motion to

Alter/Amend      Judgment     and     requested     the   Commissioner   file   a

substantive response to Claimant’s Application. See Docket Entry
   6:17-cv-00450-KEW Document 38 Filed in ED/OK on 06/02/21 Page 2 of 4



#33. Claimant then filed his Supplemental Application, which the

Commissioner agrees includes the total amount of attorney’s fees

and costs Claimant seeks under the Equal Access to Justice Act

(“EAJA”).      The    Commissioner       then   filed        his    response       to   the

Supplemental Application and Claimant filed a reply.

       In the Supplemental Application, Claimant seeks attorney’s

fees    for    38    hours   of   time    expended      by    his   attorney       at   the

stipulated fee rate and 1.7 hours in paralegal time for a total

request of $7,856.10 under the authority of EAJA. Claimant also

seeks    reimbursement       of   costs    in   the     amount      of   $400.00.       The

Commissioner contests the award of EAJA fees, contending his

position in the underlying case was substantially justified. He

does not challenge the reasonableness of the fees requested by

Claimant in the Supplemental Fee Application.

       EAJA provides that a prevailing party other than the United

States shall be awarded fees and costs unless the court finds the

position of the United States was substantially justified or that

special       circumstances       make    an    award        unjust.     28   U.S.C.      §

2412(d)(1)(A).        With    respect     to    EAJA    applications          in   Social

Security cases, Defendant has the burden of showing that his

position was substantially justified. Hadden v. Bowen, 851 F.2d

1266, 1267 (10th Cir. 1988). Defendant must prove that, even if


                                           2
   6:17-cv-00450-KEW Document 38 Filed in ED/OK on 06/02/21 Page 3 of 4



his position is incorrect, his case had a reasonable basis in law

and in fact. Id. To establish substantial justification, Defendant

must show that there is a genuine dispute and that reasonable

people could differ concerning the propriety of a particular agency

action.   Pierce    v.   Underwood,   487   U.S.   552,   565   (1987).   The

government’s “position can be justified even though it is not

correct . . . and it can be substantially (i.e., for the most part)

justified if a reasonable person could think it correct              . . .”

Id. at 566 n.2.

     Clearly,      Claimant   constituted    the    prevailing    party    in

accordance with this Court’s decision. The Commissioner contends

that his position had a reasonable basis in law and fact and was

substantially justified, as the ALJ provided good reasons for the

weight he assigned to the opinion of Claimant’s treating physician

Dr. Larry Lewis based upon the evidence of record. As stated in

this Court’s Opinion and Order, the ALJ assigned “little weight”

to Dr. Lewis’ opinions, finding they were unsupported by testing

and inconsistent with the record. However, as pointed out by the

Court and discussed in detail, substantial evidence in the record

supported Dr. Lewis’ opinions, and the ALJ’s failure to consider

that evidence resulted in the ALJ’s failure to “give supported,

specific, and legitimate reasons for rejecting the opinion and

                                      3
      6:17-cv-00450-KEW Document 38 Filed in ED/OK on 06/02/21 Page 4 of 4



giving it less than controlling weight.” Thus, this Court cannot

conclude that the ALJ’s position in this regard is substantially

justified.

       IT IS THEREFORE ORDERED that Plaintiff’s Application for

Award of Attorney’s Fees Pursuant to the Equal Access to Justice

Act    (Docket    Entry    #18)   is   hereby     deemed   MOOT.   Plaintiff’s

Supplemental Application for Award of Attorney’s Fees (Docket

Entry #35) is hereby GRANTED and the Government is ordered to pay

Claimant’s attorney’s fees in the total amount of $7,856.10 and

costs in the amount of $400.00.

       In accordance with the ruling of the Tenth Circuit Court of

Appeals, the award shall be made to Claimant as the prevailing

party and not directly to Claimant’s counsel. Manning v. Astrue,

510 F.3d 1246, 1255 (10th Cir. 2007); 28 U.S.C. § 2412(b). In

addition,      should     Claimant’s    counsel     ultimately     be   awarded

attorney’s fees pursuant to 42 U.S.C. § 406(b)(1), counsel shall

refund the smaller amount to Claimant. Weakley v. Bowen, 803 F.2d

575, 580 (10th Cir. 1986).

       IT IS SO ORDERED this 2nd day of June, 2021.



                                       ______________________________
                                       KIMBERLY E. WEST
                                       UNITED STATES MAGISTRATE JUDGE

                                         4
